DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2 are currently pending in the application and being examined on the merits in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 9, it is suggested to amend “that detects” to - -configured to detect- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. Patent 8,927,161) and further in view of Mizumoto (U.S. Patent Application Publication 2019/0296376).
Regarding claim 1, Kobayashi teaches a fuel cell system (3) (C4:L20-25) (see figure 1) comprising:
a fuel cell stack (2) (C4:30-35);
a fuel gas supply path (41) through which a fuel gas is supplied to the fuel cell stack (2) (C4:L55-65); and
an ejector (45) provided in the fuel gas supply path (C5:L1-15).
Kobayashi teaches In the ejector 45, a nozzle provided at an inlet port injects the hydrogen gas supplied from the hydrogen tank 40 toward a diffuser, thereby generating a negative pressure in the diffuser. Using this negative pressure, the hydrogen-off gas is sucked into the diffuser from a suction port, where the sucked hydrogen-off gas and the hydrogen gas injected from the nozzle are mixed and then exhausted from an outlet port (C5:L4-15). Further, Kobayashi teaches the control unit programmed to control the setting unit to set a pressure increase ratio between the ejector and the fuel pump with respect to a value of a required pressure increase of the fuel-off gas in a memory so as to be within a range which can ensure that the value of pressure increase of the fuel-off gas realized by the injector is higher than 0 in all load regions of the fuel cell (claim 1). As such, Kobayashi suggests that an injector is required to inject fuel gas into the ejector which would result in the ejector being in between the fuel cell stack and the ejector. [NOTE: as evidenced by Mizumoto, an injector is a well known device used to inject fuel gas into an ejector in fuel cell systems (paragraphs [0051]-[0053), see figure 1)].
Further, Kobayashi teaches a pressure difference detection unit (i.e., pressures sensors P1 and P2) that detects the pressure difference between an ejector inlet port and an ejector outlet port (see figure 1) (C5:L15-25); and
a control device (5) that controls the entire system (C4:L28-31). As to the particulars of the configuration of the control system, while not explicitly articulated, Kobayashi teaches wherein the control unit that is programmed to control, when a pressure of the fuel-off gas in the fuel circulation flow path is increased by the ejector and the fuel pump, a pressure of the fuel gas to be supplied to the ejector and a pressure increase of the fuel-off gas realized by the fuel pump so that a value of the pressure increase of the fuel-off gas realized by the ejector is higher than 0, and in accordance with a pressure increase ratio between the ejector and the fuel pump with respect to a value of a required pressure increase of the fuel-off gas (claim 1). As such, it appears that the control device of Kobayashi meets the requirements of the claimed control device or at the very least, a skilled artisan would understand that the control device could be configured or would be expected to increase a flow rate from an estimate based on a required load and pressure difference (from the pressure sensors) which would read on the claimed limitations.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim in combination with the features of claim 1 is not taught or suggested in the prior art. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blaszczyk et al. (U.S. Patent Application Publication 2007/0248858).
McLean et al. (U.S. Patent Application Publication 2015/0118588).
Kobayashi (U.S. Patent Application Publication 2010/0323252).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723